Citation Nr: 9935344	
Decision Date: 12/21/99    Archive Date: 12/23/99

DOCKET NO.  98-05 468A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia A. Dowdell, Counsel


INTRODUCTION

The veteran had over 20 years of active duty terminating with 
his retirement in December 1970.  The record shows he served 
in Vietnam and received numerous awards and decorations.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a December 1997 rating 
decision from the Montgomery, Alabama, Regional Office (RO), 
which confirmed the noncompensable evaluation in effect for 
bilateral hearing loss disability.  The veteran perfected a 
timely appeal to that decision.

The veteran was afforded a personal hearing before a member 
of the Board sitting at the Montgomery, Alabama, RO in August 
1999.  The member of the Board who held the hearing is making 
the decision in this case and is the signatory to this 
decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has Level I hearing loss bilaterally.


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. Part 4, Diagnostic Code 6100 (1998); 38 C.F.R. 
§§ 4.85-4.87, Diagnostic Code 6100 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the claim for entitlement to a 
compensable evaluation for bilateral hearing loss is well-
grounded and that the VA has complied with the duty to assist 
in developing the facts pertinent to said claim.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992); 38 U.S.C.A. § 5107.  

The Board notes that changes have been made to the section of 
the VA Schedule for Rating Disabilities dealing with 
evaluation of hearing impairment, effective June 10, 1999.  
38 C.F.R. §§ 4.85-4.87 (1999).  However, the Board finds that 
essentially no substantive changes affecting the veteran's 
claim were made.  Therefore, to remand this issue for 
additional review by the RO would serve no useful purpose and 
only delay a final decision on the veteran's claim.

Disability ratings are based on schedular requirements which 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Evaluations 
for hearing impairment range from noncompensable to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with the average hearing threshold level as 
measured by pure tone audiometry tests in the frequencies 
1000, 2000, 3000 and 4000 cycles per second.  To evaluate the 
degree of disability from bilateral defective hearing, the 
rating schedule establishes eleven auditory acuity levels 
designated from level I for essentially normal acuity through 
level XI for profound deafness.  38 C.F.R. Part 4, Diagnostic 
Codes 6100-6110; 38 C.F.R. Part 4, Diagnostic Code 6100 
(1998); 38 C.F.R. Part 4, §§ 4.85-4.87 (1999).

The history of the veteran's bilateral hearing loss 
disability may be briefly described.  According to the 
veteran's retirement examination report dated in June 1970, 
the pure tone thresholds were 35, 20, 10, 15, 15 40 decibels 
for the frequencies of 500, 1,000, 2,000, 3,000, 4,000 and 
6,000 hertz for the right ear, and 30, 25, 20, 25, 25 and 50 
decibels at these same frequencies for the left ear. 

In January 1971, the veteran filed a claim for service 
connection for hearing loss.  A VA audiological examination 
for compensation purposes was conducted in March 1971.  The 
findings showed pure tone thresholds at 500, 1,000 and 2,000 
cycles per second of 25, 10, and 0 decibels, respectively in 
the right ear and 20, 15, and 10 decibels at the same 
frequencies in the right ear.  The speech discrimination 
ability was 88 percent correct in the right ear and 92 
percent correct in the left ear.

In a rating action dated in April 1971, the RO granted 
service connection for high frequency hearing loss and 
assigned a noncompensable evaluation for that disability 
based on the rating criteria in effect at that time.  38 
C.F.R. Part 4.  The veteran was notified of that decision and 
of his appellate rights.  He did not appeal that 
determination.

Then veteran underwent an audiological examination at VA 
outpatient clinic in August 1997.  The test findings showed 
bilateral hearing loss. A VA audiological examination for 
compensation purposes was conducted in October 1997.  At that 
time the veteran reported that he flew on many missions and 
sustained perforated eardrums. On examination, the veteran's 
average pure tone threshold at 1,000, 2,000, 3,000 and 4,000 
hertz was 29 decibels in the right ear and 15 decibels in the 
left ear. The speech discrimination ability was 92 percent 
correct in the right ear and 96 percent correct in the left 
ear.  These findings warrant a noncompensable evaluation.  38 
C.F.R. Part 4, § 4.7, Diagnostic Code 6100.

A hearing was held at the RO in April 1998.  At that time the 
veteran provided testimony regarding the severity of his 
hearing loss.

A VA audiological examination for compensation purposes was 
performed in July 1998.  At that time he reported that his 
hearing loss had worsened, particularly in the left ear.  The 
examination showed an average pure tone threshold at 1,000, 
2,000, 3,000 and 4,000 hertz of 26 decibels in the right ear 
and 15 decibels in the left ear.  The speech discrimination 
ability was 92 percent correct in the right ear and 96 
percent correct in the left ear.  These findings warrant a 
noncompensable evaluation.  38 C.F.R. Part 4, § 4.7, 
Diagnostic Code 6100.

A VA audiological examination for compensation purposes was 
conducted in November 1998.  At that time of hearing loss in 
the right ear and some problems with hearing in the left ear.  
The examination showed an average pure tone threshold at 
1,000, 2,000, 3,000 and 4,000 hertz of 39 decibels in the 
right ear and 20 decibels in the left ear. The speech 
discrimination ability was 100 percent correct in the right 
ear and 100 percent correct in the left ear.  These findings 
warrant a noncompensable evaluation.  38 C.F.R. Part 4, 
§ 4.7, Diagnostic Code 6100.

A private audiological examination performed in August 1999 
showed bilateral hearing loss. 

The veteran testified before a member of the Board sitting at 
the RO in August 1999 that that he had increasing difficulty 
hearing.  He stated that he was unable to use the telephone 
with his right ear and that the VA had provided a device, 
which increased the volume of the phone.  The veteran further 
stated that when he retired from the military in 1971 he was 
informed by VA personnel that he was entitled to a 10 percent 
rating 

The veteran's statements and testimony describing his hearing 
loss is considered competent evidence.  However, the 
statements and testimony must be reviewed in conjunction with 
the objective evidence of record.  In this regard, the Court 
has held that the assignment of disability ratings for 
hearing impairment is derived at by a mechanical application 
of the numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet.App. 
345, 349 (1992).

The most recent VA examination for compensation purposes in 
November 1998 showed a pure tone threshold average of 39 
decibels in the right ear with a speech recognition ability 
of 100 percent correct and a pure tone threshold average of 
20 decibels with speech recognition ability of 100 percent 
correct in the left ear.  These findings translate to Level I 
hearing loss, bilaterally, which warrant a noncompensable 
rating.  See 38 C.F.R. Part 4, Diagnostic Code 6100 (1998); 
38 C.F.R. Part 4, §§ 4.85-4.87, Diagnostic Code 6100 (1999).

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet.App. 589 (1991).  
In this case, the Board finds no applicable provision upon 
which to assign a compensable evaluation.


ORDER

An increased (compensable) evaluation for bilateral hearing 
loss is denied.




		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

